Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 02/04/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.
This action is in response to papers filed 11/20/2020 in which claims 1-17 were canceled; and claim 18 was amended. All the amendments have been thoroughly reviewed and entered. Claims 18-22 are under examination.

Withdrawn Rejections
	The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claim 18.
The rejection of claims 18, 21 and 22 under 35 U.S.C. 103 as being unpatentable over Quan et al (7 January 2016; US 2016/0001053 A1) in view of Gill et al (19 June 2014; US 2014/0170299 A1) and Determan et al (16 May 2013; US 2013/0123707 A1), is withdrawn, in view of the reasons for allowance below.
The rejection of claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Quan et al (7 January 2016; US 2016/0001053 A1) in view of Gill et al (19 June 2014; US 2014/0170299 A1) and Determan et al (16 May 2013; US 2013/0123707 A1), as applied to claim 18 above, and further in view of Ishibashi et al (6 August 2015; US 2015/0216796 A1), is withdrawn, in view of the reasons for allowance below.
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention is drawn to:
	A microneedle array having a needle length of 400 µm or more to 800 µm or less and a 	diameter of an apex of a needle tip end portion of 30 µm or more to 60 µm or less, and having a 	microneedle-coating material on the needle tip end portion, 
	wherein a lower end of the coating material is at 200 µm or more from a root of the 	needle, 
	a hardness of the microneedle-coating material is 10 N or more, 
	the microneedle-coating material is obtained by applying a coating liquid 	for microneedle 	on a microneedle and drying the coating liquid for microneedle, 
	the coating liquid for microneedle comprising an aqueous solution containing, as 	essential components of a base, a water-soluble polysaccharide, a monosaccharide and/or 	disaccharide, a surfactant, and a water-soluble polyalcohol, 
	wherein, in the base, the water-soluble polysaccharide is 2 to 60 mass%, the 	monosaccharide and/or the disaccharide is 30 to 95 mass%, the surfactant is 0.05 to 5 mass%, 	and the water-soluble polyalcohol is 10 mass% or less, 
	the water-soluble polysaccharide is at least one compound selected from the group 	consisting of hydroxypropyl cellulose, hyaluronic acid, chondroitin sulfate, dextran, and 	carboxymethyl cellulose, 
	the monosaccharide is glucose, and the disaccharide is sucrose or trehalose, 
	the surfactant is at least one compound selected from the group consisting of polysorbate 	80, polysorbate 20, and polyoxyethylene polyoxypropylene glycol, 2Application No. 16/075,099Docket No.: MIY-0561 
	the water-soluble polyalcohol is at least one compound selected from the group 	consisting of glycerin, ethylene glycol, propylene glycol, butylene glycol, mannitol, and 	polyethylene glycol with a molecular weight of 500 or less.

The closest applied prior art include Quan et al (US 2016/0001053 A1).
Quan teaches an aqueous coating solution for microneedle containing water soluble polymers including hyaluronic acid, sodium chondroitin sulfate, carboxymethyl cellulose sodium salt, hydroxypropyl cellulose, dextran and mixtures thereof, and low molecular weight saccharides such as glucose, sucrose, maltose, trehalose, and mixtures thereof (abstract; [0037]-[0045]; claims 1-13). Quan teaches the coating solutions contains 80% by weight or less of the low molecular weight saccharides and 2% to 50% by weight of the water soluble polymers ([0043]-[0045]). Quan teaches the coating solution contains 10% by weight of hydroxypropyl cellulose and 30% by weight of trehalose (Table 3). Quan teaches the coating solution for microneedle is dried 
Applicant’s Arguments/Remarks filed 11/20/2020 argues that the cited prior art does not teach the claimed diameter of an apex of a needle tip end portion of 30 µm or more to 60 µm or less, the specifically claimed combination of components for the coating liquid (the water soluble polysaccharide, monosaccharide and/or disaccharide, surfactant and water-soluble polyalcohol) and in their specifically claimed ranges, and the claimed hardness for the microneedle-coated material being 10 N or more. 
Upon further search and consideration, Applicant’s arguments are persuasive to the extent that Quan only provided guidance for the needle tip end portion of the microneedle being 20 µm (Quan: Example 7, Table 4), which is less than the claimed diameter of an apex of a needle tip end portion of 30 µm or more to 60 µm or less, as well as, the prior arts in totality do not fairly suggest a coating liquid for the microneedle containing the specifically claimed combination of components for the coating liquid (the claimed water soluble polysaccharide, monosaccharide and/or disaccharide, surfactant and water-soluble polyalcohol) and in their specifically claimed ranges, much less the claimed hardness for the microneedle-coated material being 10 N or more. Thus, in light 
No other outstanding issues are remaining.
As a result, claims 18-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 18-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOAN T PHAN/Primary Examiner, Art Unit 1613